FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KRISTIN M. PERRY; SANDRA B.            
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO,
               Plaintiffs-Appellees,

                                       
                v.
PROPOSITION 8 OFFICIAL
PROPONENTS,
    Defendant-intervenor-Appellee,
CAMPAIGN FOR CALIFORNIA FAMILIES,
   Defendant-intervenor-Appellant,
                                       




                            15347
15348     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES



                and                    
ARNOLD SCHWARZENEGGER, in his
official capacity as Governor of
California; EDMUND G. BROWN, JR.,
in his official capacity as Attorney
General of California; MARK B.
HORTON in his official capacity as
Director of the California
Department of Public Health &
State Registrar of Vital Statistics;
LINETTE SCOTT, in her official
capacity as Deputy Director of
Health Information & Strategic
Planning for the California                 No. 09-16959
Department of Public Health;                  D.C. No.
PATRICK O’CONNELL, in his official
capacity as Clerk-Recorder for the
                                          3:09-cv-02292-
                                                VRW
County of Alameda; DEAN C.
                                              OPINION
LOGAN, in his official capacity as
Registrar-Recorder/County Clerk
for the County of Los Angeles,
                         Defendants,
DENNIS HOLLINGSWORTH; GAIL J.
KNIGHT; HAK-SHING WILLIAM TAM;
MARK A. JANSSON;
PROTECTMARRIAGE.COM- YES ON 8,
A PROJECT OF CALIFORNIA
RENEWAL,
              Defendant-intervenors,
MARTIN F. GUTIERREZ,
               Defendant-intervenor.
                                       
       PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES   15349
    Appeal from the United States District Court
       for the Northern District of California
  Vaughn R. Walker, Chief District Judge, Presiding

             Argued and Submitted
      November 4, 2009—Stanford, California

              Filed November 19, 2009

Before: Pamela Ann Rymer, M. Margaret McKeown and
           N. Randy Smith, Circuit Judges.

            Opinion by Judge McKeown
15352     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
                          COUNSEL

Mary E. McAlister and Mathew D. Staver, Liberty Counsel,
Lynchburg, Virginia, for the intervenor-appellant.

Matthew D. McGill and Theodore B. Olson, Gibson, Dunn &
Crutcher LLP, Washington, DC, for the plaintiffs-appellees.

Charles J. Cooper and Howard C. Nielson, Cooper and Kirk,
PLLC, Washington, DC for the intervenor-appellees.


                          OPINION

McKEOWN, Circuit Judge:

   We consider whether a public interest organization is enti-
tled to intervene in a suit challenging the constitutionality of
Proposition 8 (“Prop. 8”), a state ballot initiative restricting
the definition of marriage to the union of a man and a woman
under California law. The Campaign for California Families
(“the Campaign”) seeks to intervene in part because it alleges
that the Official Proponents of Prop. 8 and
ProtectMarriage.com—parties to the suit—will not adequately
represent all the Campaign’s interests in the litigation. The
reality is that the Campaign and those advocating the constitu-
tionality of Prop. 8 have identical interests—that is, to uphold
Prop. 8. Any differences are rooted in style and degree, not
the ultimate bottom line. Divergence of tactics and litigation
strategy is not tantamount to divergence over the ultimate
objective of the suit. Because the existing parties will ade-
quately represent the Campaign’s interests, we affirm the dis-
trict court’s denial of intervention as of right. We also dismiss
the appeal in part because the district court did not abuse its
discretion in denying permissive intervention.

                         BACKGROUND

   On November 4, 2008, voters approved Prop. 8, a state bal-
lot initiative that amended the California Constitution to pro-
            PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES                15353
vide that “[o]nly marriage between a man and a woman is
valid or recognized in California.” CAL. CONST. art. I, § 7.5.
On May 22, 2009, Kristen M. Perry and several gay and les-
bian residents of California who wish to marry (together,
“Perry”) filed suit seeking a declaration that Prop. 8 and any
other California law that bars same-sex marriage are unconsti-
tutional under the Due Process and Equal Protection Clauses
of the Fourteenth Amendment to the U.S. Constitution, and an
injunction preventing the State from enforcing Prop. 8 and
any other similar California law. The defendant Governor,
state administrative officers, and county clerks declined to
take any position on the constitutionality of Prop. 8. The
defendant California Attorney General responded that he
agreed that Prop. 8 was unconstitutional. The district court
granted an unopposed motion to intervene by the Official Pro-
ponents of Prop. 8 and ProtectMarriage.com—a ballot com-
mittee under California law (together, “the Proponents”)—so
that they could defend the constitutionality of Prop. 8.

   The Campaign unsuccessfully moved to intervene as a
defendant as well.1 The district court denied the Campaign’s
motion to intervene as of right because the Campaign failed
to show that it had a significantly protectable interest in the
subject matter of the litigation, that the disposition of the
action might practically impair or impede its ability to protect
its interest, or that its interest was not adequately represented
by the existing parties to the action. The Campaign’s motion
for permissive intervention failed for similar reasons. Finally,
the district court noted that the Campaign could seek leave to
file amicus briefs on “specific legal issues that [it] believe[s]
require elaboration or explication that the parties fail to pro-
vide.”



  1
    As to other parties seeking intervention, the district court granted the
City of San Francisco’s motion to intervene in part, but denied interven-
tion to a coalition of gay and lesbian advocacy groups.
15354          PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
                                 ANALYSIS

I.       INTERVENTION AS OF RIGHT

   We have jurisdiction to review the denial of intervention as
of right as a “final decision” under 28 U.S.C. § 1291. League
of United Latin Am. Citizens v. Wilson (LULAC), 131 F.3d
1297, 1302 (9th Cir. 1997). We review such decisions de
novo. Prete v. Bradbury, 438 F.3d 949, 953 (9th Cir. 2006).
An applicant for intervention as of right must satisfy four
criteria under Federal Rule of Civil Procedure 24(a)(2):

         (1) the applicant must timely move to intervene; (2)
         the applicant must have a significantly protectable
         interest relating to the property or transaction that is
         the subject of the action; (3) the applicant must be
         situated such that the disposition of the action may
         impair or impede the party’s ability to protect that
         interest; and (4) the applicant’s interest must not be
         adequately represented by existing parties.

Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003)
(citing Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir.
1998)). Failure to satisfy any one of the requirements is fatal
to the application, and we need not reach the remaining ele-
ments if one of the elements is not satisfied. See California ex
rel. Van de Kamp v. Tahoe Reg’l Planning Agency, 792 F.2d
779, 781 (9th Cir. 1986). As we explain below, the Campaign
failed to show that the Proponents will not adequately repre-
sent its interests in the litigation. Consequently, we do not
address any of the other requirements of Rule 24(a)(2).2
     2
    Perry suggests that the Campaign lacks standing to seek intervention
as of right because it possesses only a generalized interest in the litigation.
We have yet to decide whether putative intervenors must satisfy standing
independently of the parties to the case. The circuits are split on this issue.
See Prete, 438 F.3d at 956 n.8 (citing cases). In any event, because the dis-
trict court correctly denied the Campaign’s motion to intervene under Rule
             PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES                  15355
II.    ADEQUACY OF REPRESENTATION

   [1] The “most important factor” to determine whether a
proposed intervenor is adequately represented by a present
party to the action is “how the [intervenor’s] interest com-
pares with the interests of existing parties.” Arakaki, 324 F.3d
at 1086 (citations omitted). Where the party and the proposed
intervenor share the same “ultimate objective,” a presumption
of adequacy of representation applies, and the intervenor can
rebut that presumption only with a “compelling showing” to
the contrary. Id. (citing LULAC, 131 F.3d at 1305).

  A.     THE CAMPAIGN AND THE PROPONENTS SHARE THE SAME
         “ULTIMATE OBJECTIVE” IN THE SUIT

   [2] Despite the Campaign’s quibble over fine details, even
“interpret[ing] the requirements broadly in favor of interven-
tion,” Donnelly, 159 F.3d at 409 (citation omitted), it is appar-
ent to us that the ultimate objective of the Campaign and the
Proponents is identical—defending the constitutionality of
Prop. 8 and the principle that the traditional definition of mar-
riage is the union of a man and a woman. In an effort to side-
step this unity of interest, the Campaign argues that it bears
an interest beyond defending the constitutionality of Prop. 8:
namely, “the constitutionality of defining marriage as the
union of a man and a woman, which goes beyond merely the
language of Proposition 8.” This is so, according to the Cam-
paign, because Perry’s suit does not implicate the validity of
Prop. 8 alone, but rather “any California law that defines mar-
riage as the union of a man and a woman,” including “numer-

24, we do not consider standing here. See id. (noting that “we need not
reach [the issue of standing] because . . . the district court erred in granting
intervenor-defendants’ motion to intervene on grounds other than whether
intervenor-defendants had independent standing”); see also Portland
Audubon Soc. v. Hodel, 866 F.2d 302, 308 n.1 (9th Cir. 1989) (noting that
“we in the past have resolved intervention questions without making refer-
ence to standing doctrine”).
15356     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
ous statutes and other legislative enactments that refer to
marriage, including measures that the Campaign sponsored,
helped to enact[,] and worked to preserve.” The Campaign’s
only example of such a measure is Proposition 22, codified as
CAL. FAM. CODE § 308.5 (2000), which provided that “[o]nly
marriage between a man and a woman is valid or recognized
in California” and was invalidated by the California Supreme
Court in In re Marriage Cases, 183 P.3d 384, 452-53 (Cal.
2008). The Campaign also cites its lawsuits against California
AB205, which granted marriage rights to same-sex couples,
and against San Francisco Mayor Gavin Newsom when he
attempted to issue marriage licenses to same-sex couples, as
well as its work in defense of Prop. 8 as evidence of the Cam-
paign’s “broader” interest in defending the opposite-sex defi-
nition of marriage in California.

   [3] When pressed at oral argument to put some meat on the
bare bones of the claim that its interest is broader than that of
the Proponents, the Campaign was unable to do so. Taken
together, the Campaign’s statements simply circle back to
Prop. 8. Indeed, the only marriage-related measure outside of
Prop. 8 cited by the Campaign, Proposition 22, is verbatim
identical to Prop. 8. We agree with the district court that the
Campaign failed to explain “how Proposition 8, if upheld as
constitutional, would fail to assure this claimed broader inter-
est in defining marriage as only an opposite-sex union.”

   [4] As the district court aptly held, the Campaign’s interest
in defending the opposite-sex definition of marriage under
California law is not “meaningfully distinct” from the Propo-
nents’ interest in defending the constitutionality of Prop. 8.
Rather, whether California may constitutionally define mar-
riage as the union of a man and a woman will be wholly
determined by the ultimate ruling on the constitutionality of
Prop. 8, because any California law defining marriage as the
union of a man and a woman would be invalidated if Prop. 8
were found to be unconstitutional, and affirmed if Prop. 8
            PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES               15357
were held to be constitutional. Given the identity of interests,
the presumption of adequate representation applies.3

  B.    THE CAMPAIGN HAS FAILED TO REBUT THE
        PRESUMPTION OF ADEQUATE REPRESENTATION

   [5] Because the Proponents’ and the Campaign’s interests
are essentially identical, the Campaign may only defeat the
presumption of adequate representation with a “compelling
showing” to the contrary. Arakaki, 324 F.3d at 1086; see also
Prete, 438 F.3d at 957-59 (holding that a public interest orga-
nization seeking intervention to defend a state constitutional
ballot initiative failed to defeat the presumption of adequate
representation when the ultimate objective of both the organi-
zation and the defendant party was to uphold the measure’s
validity). We assess the Campaign’s rebuttal argument in
terms of the three Arakaki factors:

      (1) whether the interest of a present party is such that
      it will undoubtedly make all of a proposed interve-
      nor’s arguments; (2) whether the present party is
      capable and willing to make such arguments; and (3)
      whether a proposed intervenor would offer any nec-
      essary elements to the proceeding that other parties
      would neglect.

Arakaki, 324 F.3d at 1086 (citing Tahoe Reg’l Planning
Agency, 792 F.2d at 778).

   The Campaign has failed to make a “compelling showing”
that the Proponents will not mount an adequate defense of
  3
    The Campaign also asserts an interest in “fostering strong families and
protecting children.” Both these concerns are included in the “subject of
the action,” Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 823
(9th Cir. 2001) (internal quotation marks and citation omitted), only inso-
far as the opposite-sex definition of marriage propounds to advance them.
This interest is not meaningfully distinct from the Proponents’ interest in
defending Prop. 8.
15358     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
Prop. 8 against Perry’s due process and equal protection
claims. Even taking all of the Campaign’s well-pleaded and
nonconclusory allegations as true, Berg, 268 F.3d at 820, the
record establishes that the Proponents are capable and willing
to make the Campaign’s arguments in support of Prop. 8 and
will not neglect any elements necessary to the defense of
Prop. 8.

    [6] The Campaign bases its argument almost entirely on the
Proponents’ Case Management Statement, proposed stipula-
tions, and responses to Perry’s proposed stipulations, which
the Proponents submitted in response to the district court’s
request that they provide “[a]dmissions and stipulations that
the parties are prepared to enter with respect to the . . . ele-
ments” of Perry’s claims. Citing these documents, the Cam-
paign asserts that the Proponents have conceded valuable
legal ground and will not make arguments the Campaign is
willing to make. These very documents illustrate that the
Campaign overstates its case and that any differences between
Proponents and the Campaign are primarily differences as to
litigation tactics.

   Proponents’ Case Management Statement, for example,
amply illustrates their intention to mount a vigorous defense
of the constitutionality of Prop. 8. Proponents detail the legal
theories necessary to sustain Prop. 8 and state that they con-
test the existence of a fundamental liberty interest in same-sex
marriage, declare that Prop. 8 does not discriminate on the
basis of sexual orientation and that same-sex and opposite-sex
couples are not similarly situated groups, and argue that sex-
ual orientation is not a suspect or quasi-suspect classification.
The Proponents also contend that Prop. 8 is sufficiently
related to several legitimate governmental interests, such as

    [p]reserving the traditional definition of marriage as
    the union of a man and a woman[;] [p]romoting the
    formation of naturally procreative unions[;]
    [p]romoting stability and responsible behavior in
            PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES                15359
     naturally procreative relationships[;] [p]romoting
     enduring and stable family structures for the respon-
     sible raising and care of children by their biological
     parents[;] [p]romoting the natural and mutually ben-
     eficial bond between parents and their biological
     children by encouraging parents to raise their biolog-
     ical children[;] [and] [a]cting incrementally and with
     caution when considering radical change to the fun-
     damental nature of a bedrock social institution.
   Despite this robust defense of Prop. 8, the Campaign argues
that the Proponents have shown their willingness to stipulate
to specific facts proposed by Perry that “would virtually
establish, as a matter of law, that sexual orientation is a sus-
pect class under the . . . criteria [set forth in City of Cleburne
v. Cleburne Living Ctr., Inc., 473 U.S. 432 (1985)] . . . [and]
that there is no rational basis for defining marriage as the
union of a man and a woman.” The Campaign also argues that
these concessions will jeopardize its interest in follow-on liti-
gation.
   These sweeping allegations turn out to be just that—an
unsupported broadside against the Proponents’ litigation strat-
egy. Proponents have not made concessions that would sell
the Campaign down the river. Instead, in certain discrete
areas, the Proponents found limited agreement with Perry. For
the most part, however, the Proponents made clear again and
again that while “they may be able to agree to some form of
[the] stipulation, [they] cannot agree to the formulation
offered by plaintiffs.”
   A review of the record shows that the Campaign has dis-
torted Proponents’ position in a number of respects. For
example, contrary to the Campaign’s assertions, the Propo-
nents did not indicate they would stipulate across the board to
the existence of continuing discrimination against gays and les-
bians.4 Instead, the Proponents explicitly refused to agree to
the following stipulations:
   4
     Proponents did indicate a willingness to consider stipulating to some
form of the proposition that “[d]iscrimination against gay and lesbian indi-
viduals, including through hate crimes, exists to this day.”
15360     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
    15. Gay and lesbian individuals have been sub-
    jected to and stigmatized by a long history of pur-
    poseful and invidious discrimination that continues
    to this day.

    16. Gay and lesbian individuals are still among the
    most stigmatized groups in the country.

    17. Hate crimes against gay and lesbian individuals
    remain prevalent.

    18. Although social antipathy toward gay and les-
    bian individuals has moderated, these groups suffer
    from continuing political disabilities and discrimina-
    tion.

Proponents also affirmatively stated their intention “to present
evidence demonstrating that . . . discrimination [against gays
and lesbians] has decreased significantly in recent years, both
in governmental and non-governmental contexts,” as well as
“evidence that gays and lesbians wield substantial political
power” today.

   Further, while Proponents did “anticipate that they may be
able to agree to some form of th[e] stipulation” that “[s]exual
orientation is fundamental to a person’s identity” and that “[i]t
can be harmful to an individual to attempt to change his or her
sexual orientation,” they refused to agree to Perry’s proposed
formulation. The Proponents also refused to stipulate that
“[t]here is no credible evidence that sexual orientation can or
should be changed,” and affirmatively represented their inten-
tion to “dispute Plaintiffs’ claim that homosexuality is immu-
table.”

   Similarly, Proponents “anticipate[d] that they may be able
to agree to some form of th[e] stipulation” that “[a]n individu-
al’s capacity to raise children does not depend on the individ-
ual’s sexual orientation,” but refused to agree to Perry’s
          PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES        15361
proposed formulation. The Proponents also refused to stipu-
late that “[t]he best interests of a child are equally served by
being raised by same-sex parents,” or that “[l]esbian and gay
parents are as likely as heterosexual parents to provide sup-
portive and healthy environments for children,” and indicated
that they “may submit expert opinion that a child’s biological
parents provide the optimal environment for raising that
child.”

   The Campaign’s contention that Proponents are willing to
“stipulate to, and therefore . . . not present evidence on” the
issue of gays and lesbians’ past persecution; the fact that sex-
ual orientation is a “kind of distinguishing characteristic” that
defines gays and lesbians as a “discrete group”; and the idea
that an individual’s ability to form long-term committed rela-
tionships does not depend on sexual orientation, is also over-
stated. Rather, Proponents indicated that they might be able to
agree to some form of the stipulation, but rejected Perry’s pro-
posed formulation.

   [7] In the end, out of sixty-seven proposed stipulations, the
Proponents were willing to stipulate to only three facts that
the Campaign highlights that it would not have conceded: (1)
that, except for procreation, being homosexual does not affect
an individual’s ability to perform or contribute to society; (2)
that being homosexual does not “result in any impairment in
judgment or general social and vocational capacities”; and (3)
that, “[a]s a matter of history, individuals practicing a homo-
sexual lifestyle have experienced discrimination.” These dif-
ferences are not sufficient to satisfy the Campaign’s rebuttal
burden of a “compelling showing” of inadequate representa-
tion. See Arakaki, 324 F.3d at 1086.

   Our review of these claims, coupled with the Campaign’s
statements at oral argument, leads us to conclude that the real
differences between the Proponents and the Campaign boil
down to strategy calls. Indeed, as the Proponents pointed out,
they would be hard pressed to deny that gays and lesbians
15362      PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
have experienced discrimination in the past in light of the
Ninth Circuit’s ruling in High Tech Gays v. Def. Indus. Sec.
Clearance Office that “homosexuals have suffered a history of
discrimination.” 895 F.2d 563, 573 (9th Cir. 1990).

   [8] Although it appears that the Proponents may not defend
Prop. 8 in the exact manner that the Campaign would, the
Campaign has not shown that Proponents have conceded any
“necessary elements to the proceeding.” Arakaki, 324 F.3d at
1086 (emphasis added). Rather, the Proponents’ Case Man-
agement Statement documents their intention to mount a full
and vigorous defense of Prop. 8’s constitutionality. To the
extent that there is disagreement between the Proponents and
the Campaign, it is best characterized as a dispute over litiga-
tion strategy or tactics. As we have held, “mere[ ] differences
in [litigation] strategy . . . are not enough to justify interven-
tion as a matter of right.” United States v. City of Los Angeles,
288 F.3d 391, 402-03 (9th Cir. 2002); Nw. Forest Res. Coun-
cil v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996) (holding that
“minor differences in opinion” between the parties and pro-
posed intervenor “fail[ ] to demonstrate inadequacy of repre-
sentation”); see also Daggett v. Comm’n on Governmental
Ethics and Election Practices, 172 F.3d 104, 112 (1st Cir.
1999) (noting that “[o]f course, the use of different arguments
as a matter of litigation judgment is not inadequate represen-
tation per se”).

   Finally, the Campaign argues that the number of parties on
each side of the litigation will result in an “unbalanced pre-
sentation [that] will not create the fully developed factual
record and fully adversarial proceeding necessary to resolve
the significant constitutional questions Plaintiffs have raised.”
The Campaign cites no authority for this proposition. Indeed,
adequate representation is surely not a numbers game. Having
an equal number of parties on each side is hardly the sine qua
non of adequate representation in an adversarial process. In
judging representation, we look to substance, not numbers.
          PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES        15363
III.   PERMISSIVE INTERVENTION

   Exercising its discretion, the district court denied permis-
sive intervention for reasons similar to those underpinning its
decision on intervention as of right: the Campaign and the
Proponents’ interests are indistinguishable; the Proponents
represent those interests adequately; and allowing the Cam-
paign to intervene would unduly delay proceedings. We
review this decision for abuse of discretion. LULAC, 131 F.3d
at 1307. Absent a finding of abuse of discretion, we must dis-
miss the appeal for lack of jurisdiction. Id. at 1308.

   A district court may grant permissive intervention under
Federal Rule of Civil Procedure 24(b)(1)(B) where the appli-
cant “shows (1) independent grounds for jurisdiction; (2) the
motion is timely; and (3) the applicant’s claim or defense, and
the main action, have a question of law or a question of fact
in common.” Nw. Forest Res. Council, 82 F.3d at 839. Where
a putative intervenor has met these requirements, the court
may also consider other factors in the exercise of its discre-
tion, including “the nature and extent of the intervenors’ inter-
est” and “whether the intervenors’ interests are adequately
represented by other parties.” Spangler v. Pasadena City Bd.
of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977). Rule 24(b)(3)
also requires that the court “consider whether the intervention
will unduly delay or prejudice the adjudication of the original
parties’ rights.” FED. R. CIV. P. 24(b)(3).

   [9] The district court’s denial of intervention based on the
identity of interests of the Campaign and the Proponents and
the Proponents’ ability to represent those interests adequately
is supported by our case law on intervention in other contexts.
See, e.g., United States ex rel. Richards v. De Leon Guerrero,
4 F.3d 749, 756 (9th Cir. 1993) (denying permissive interven-
tion in a subpoena enforcement proceeding seeking disclosure
of Northern Mariana Island tax records where the government
party to the case made the same arguments as the taxpayer
15364       PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES
intervenors, and the government party would adequately rep-
resent the intervenors’ privacy interests).

   [10] The district court also reasoned that “permitting . . .
the Campaign to intervene might very well delay the proceed-
ings, as each group would need to conduct discovery on sub-
stantially similar issues.”5 The Campaign’s intervention was
unnecessary given that the parties were “capable of develop-
ing a complete factual record encompassing [its] interests.”
(noting that “the participation of [the Campaign] . . . in all
probability would consume additional time and resources of
both the Court and the parties that have a direct stake in the
outcome of these proceedings”).

   [11] Although the Campaign contends that such statements
betrayed the district court’s improper interest in “expedien-
cy,” the district court questioned the Proponents to ensure that
they would adequately represent the Campaign’s interests and
develop a sufficient factual record. Rule 24(b)(3) also obli-
gated the district court to consider whether the Campaign’s
intervention would “unduly delay or prejudice the adjudica-
tion of the original parties’ rights.” It was well within the dis-
trict court’s discretion to find that the delay occasioned by
intervention outweighed the value added by the Campaign’s
participation in the suit.

                             CONCLUSION

   [12] The Campaign has not shown that it is entitled to inter-
vention. We affirm the district court’s denial of the Cam-
paign’s motion to intervene as of right and dismiss the
Campaign’s appeal of the denial of permissive intervention
for lack of jurisdiction.
  5
    The Campaign conceded that its intervention would cause delay, noting
in its opening brief that “the Campaign has so much to contribute that it
would slow down the proceedings.”
     PERRY v. CAMPAIGN FOR CALIFORNIA FAMILIES   15365
AFFIRMED IN PART AND DISMISSED IN PART.